          Case 1:20-cv-06913-JGK Document 13 Filed 11/17/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARCOS CALCANO,
                                                           20-cv-6913 (JGK)
                              Plaintiff,
                                                           ORDER
             - against -

OSC SPORTS, INC . & OLYMPIA SPORTS
ACQUISITIONS LLC,

                              Defendants.

JOHN G. KOELTL, District Judge:


       The parties are instructed to file a Rule 26(f)                       report by

___t/.........,,µ-~
                .______   I   2020 •


SO ORDERED .

Dated :      New York , New York
             November 17 , 2020



                                            United States District Judge




                                            USDC SONY
                                            r OCUMENT
                                            r:LECTRONICALLY FI LE8
                                              ., I
                                                     r-;, ;- -,   - 7r-7,--'J.X)
